Exhibit 21.1 ExamWorks Group, Inc. The following table lists the direct and indirect subsidiaries of ExamWorks Group, Inc. Jurisdiction of Incorporation or Name Organization ExamWorks, Inc. Delaware Southwest Medical Examination Services, Inc. Texas Diagnostic Imaging Institute, Inc. Texas Pacific Billing Services, Inc. Texas Marquis Medical Administrators, Inc. New York IME Software Solutions, LLC Michigan ExamWorks Review Services, LLC Delaware Ricwel of West Virginia, LLC West Virginia ExamWorks Evaluations of New York, LLC New York Network Medical Review Company, Ltd. Illinois MES Group, Inc. Michigan Medical Evaluation Specialists, Inc. Michigan Medical Evaluation Specialists California MES Management Services, Inc. New York Lone Star Consulting Services, Inc. Texas DDA Management Services, LLC New York CalMed Evaluation Services, LLC Delaware MLS Group of Companies, Inc. Michigan Medicolegal Services, LLC Delaware IME Resources, LLC Delaware CredentialMed, LLC Delaware Nexworks, LLC Delaware Verity Administrators, Inc. Delaware G&L Intermediate Holdings, Inc. Delaware The G&L Companies, Inc. Delaware G&L Acquisition Holdings, Inc. Delaware Gould & Lamb, LLC Florida Gould & Lamb Trust Company, LLC Florida National Institute for Medicare and Medicaid Education, LLC Florida PPSolutions, LLC New York ExamWorks Canada, Inc. Delaware SOMA Medical Assessments Corp. Ontario, Canada Direct IME Corp. Ontario, Canada Matrix Health Management Corp. Ontario, Canada North York Rehabilitation Centre Corp. Ontario, Canada Capital Vocational Specialists Corp. Ontario, Canada Makos Health Associates Corp. Ontario, Canada IMA Health Holdings Corp. Ontario, Canada IMA Solutions Inc. British Columbia, Canada IMA Resources Corp. Ontario, Canada ExamWorks Europe, Inc. Delaware ExamWorks UK Ltd England and Wales UK Independent Medical Services Limited England and Wales UK Legal Funding Solutions Ltd England and Wales Legal Evolve Limited England and Wales Axis Costs Limited England and Wales UK Legal Imaging Services Limited England and Wales Premex Group Limited England and Wales Premex Services Limited England and Wales Premex Document Management Limited England and Wales Premex Insight Limited England and Wales Premex Services (Liverpool) Limited England and Wales Howarth Medical Reporting Services Limited England and Wales Premex Properties Limited England and Wales 3d Risk Solutions Limited England and Wales FDS Claims Limited England and Wales Premex Rehabilitation Limited England and Wales Micrah Services Limited England and Wales AGS Risk Limited England and Wales Premex Limited England and Wales Cheselden Limited England and Wales Cheselden Continuing Care Limited England and Wales Cheselden Law Limited England and Wales ExamWorks AP, Inc. Delaware EW Pacific Pty Ltd Victoria, Australia MedHealth Holdings Pty Limited Victoria, Australia MedHealth Pty Limited Victoria, Australia Next Health Pty Ltd New South Wales, Australia CaseWorks Australia Pty Ltd Victoria, Australia Assess Medical Group Pty Ltd Victoria, Australia
